Citation Nr: 1539090	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left wrist disability (previously claimed as left wrist ganglion cyst). 

3. Entitlement to an evaluation in excess of 10 percent for residuals of a left arm laceration with left ulnar neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a left wrist disability and an evaluation in excess of 10 percent for residuals of left arm laceration with left ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with PTSD that has been related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Since the Board is granting the Veteran's claim for entitlement to service connection for PTSD, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  See 38 C.F.R. § 20.1102 (2015).

II.  PTSD

The Veteran has been diagnosed with PTSD and contends it is due to an in-service sexual assault.  Specifically, the Veteran stated that in the fall of 1977 he was raped at knife point by another service member.  After the incident, the Veteran experienced trouble sleeping, bed wetting, and started to act out by using drugs.  He did not report the attack because he feared reprisal.  See March 2014 Statement in Support of Claim for Service Connection for PTSD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), codified at 38 C.F.R. 
§ 3.304(f)(4).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's service treatment records do not show a diagnosis of PTSD in service.  However the Veteran's service records indicate that he was cited for the following:  wrongful use of marijuana in September 1977; absent from his appointed place of duty in November 1978 and December 1978; failed to obey a lawful order; derelict in the performance of his duties absent from his appointed place of duty in February 1979; copied or used aid during a written examination in March 1979; and, cited for the use and possession of marijuana of about 10 grams in April 1979.

In September 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner diagnosed PTSD in accordance with Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5) and noted PTSD was the Veteran's only psychological condition.  The Veteran reported that he was raped in the later part of 1977 at knife point while he was helping to unload five gallon containers.  After the incident, the Veteran wanted to die.  He had trouble sleeping, poor work performance, substance abuse, and lived in hypervigilance that he might be raped again.  The Veteran obtained a transfer in duties to gain distance from the perpetrator.  After the perpetrator transferred to a different ship, the Veteran's work performance improved.  The Veteran cried several times during the examination.  The VA examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service stressor.  The VA examiner elaborated that there were several formal disciplinary actions from May 1977 to April 1979 with the bulk of the disciplinary actions taking place in the fall of 1977 or later.  This supported the Veteran's assertion that his work performance declined after the assault.  Additionally, the Veteran stated that the memory of the event had been repressed, but had been triggered after his 2 year old grandson experienced medical problems.  The VA examiner concluded that it was at least as likely as not that the Veteran was the victim of a sexual assault during military service.

Based on the foregoing, the September 2014 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also finds it probative that the VA examiner found the Veteran to be credible and the record contains numerous notations of formal disciplinary action after the Veteran's assault.  As the applicable regulation specifically provides for submitting the evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, and such a health care professional has offered a probative medical opinion indicating that the Veteran has PTSD due to his claimed in-service sexual assault, service connection for PTSD should be granted.  See 38 C.F.R. § 3.304(f)(4).


ORDER

Service connection for PTSD is granted.


REMAND

During his active military service, in September 1976, the Veteran complained of painful swelling on the dorsum of the left wrist.  The impression was hyperextension strain of the left wrist and he was treated with a cast.  In June 2008, the Veteran underwent a VA examination to determine the nature and etiology of his claimed left wrist disability.  Upon examination, the VA examiner determined that the Veteran's left wrist was normal.  October 2014 VA treatment notes show that the Veteran requested an evaluation for pain in his left wrist.  He reported that he had carpal tunnel surgery on his left wrist in February 2014.  The Veteran indicated that he experienced sharp and stabbing pain, which he treated with a brace and a hot and icy rub.  As the recent VA treatment notes suggest the presence of a left wrist disability, a remand is warranted to determine whether the Veteran has a current left wrist disability that was incurred in-service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In September 2009, the Veteran underwent his most recent VA examination to determine the severity of the service-connected residuals of left arm laceration with left ulnar neuropathy.  Upon examination, there was sensory dysfunction demonstrated by light touch perception, but there was no motor dysfunction.  In the July 2010 VA Form 9, the Veteran reported left arm paralysis, which caused problems lifting and carrying.  He was prescribed a brace to help lock his wrist, so that he would not drop items.  Furthermore, VA treatment records show the Veteran reported undergoing a carpal tunnel operation in February 2014.  Therefore, this evidence suggests a worsening of the service-connected disability and a remand is necessary to determine the current severity of the Veteran's residuals of left arm laceration with left ulnar neuropathy.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left wrist disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left wrist disability was incurred during active service.  
	
The examiner is asked to provide a rationale for the opinions rendered.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of left arm laceration with left ulnar neuropathy.

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


